Title: From Alexander Hamilton to Washington Morton, 17 April 1799
From: Hamilton, Alexander
To: Morton, Washington


          
            Sir
            New York April 17th. 1799
          
          As it will be matter of necessity to suspend for a length of time the meeting of the Court martial now sitting, should it not be able to complete the trials for which it was appointed, it becomes important that this if practicable, Should be done. I request therefore that you will obtain from Major Hoops a communication of what is expected to be proved by the absent Witnesses, in order that you may be enabled to judge of its materiality. Neither propriety towards the Arrested Officers nor the regularity of the service will permit long delay in such cases, if it can reasonably be avoided
          With great regard I am Sir Yr. Obedt. Servt.
          Washington Morton Esqr.
        